DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Simon (US 5455611) modified with Fong (US 20030235635)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US5455611), and further in view of Fong et al. (US20030235635).
Regarding claim 1, Simon teaches an electronic device (Abstract: An apparatus and method allow for assembly of a print head apparatus for an ink jet printer) comprising: 
a carriage (housing means 11)
a print head (print head assembly 10; Figure 1) disposed within the carriage (col 2 line 14-16) to deliver a print agent (col 3 line 4-6); and 
a cooling system (housing means 11; Figure 1) including: an air source to deliver air to the print head within the carriage to cool the print head (col 3 line 24-29), a pressure sensor (pressure measuring means 18b ; Figure 1) to measure a pressure of a first zone within a carriage (col 2 line 61-62), and a controller (Abstract: control state machine communicates with the microcontroller, for handling generation of all control signals for the input buffer) to control a flow rate of the air into the first zone or from the first zone (via outlet valve 18c; col 2 line 56-60) in response to the measured pressure to maintain the first zone at a positive pressure with respect to a second zone outside the carriage (col 2 line 60-66). However, Simon fails to teach 
In the same field of endeavor pertaining to a cooling system for a printer, Fong teaches the carriages (dispensing trolley 20; Figure 1 and 4) move along an axis relative to a platform (build platform 14; Figure 1) and a print head moves with the carriage ([0035] the dispensing device 24 is the Z850 piezoelectric ink jet print head that dispenses the build material and the support material and [0037] dispensing device 24 is reciprocally driven on the rail system 18 along a horizontal path by a conventional drive means 26 such as an electric motor). A carriage moving the print head allows for a complete layer of materials to be dispensed ([0037] trolley carrying the dispensing device 24 takes multiple passes to dispense one complete layer of the materials from the discharge orifices 27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the carriage of Simon move along an axis relative to a platform and for the print head of Simon to move with the carriage, as taught by Fong, for the benefit of dispensing a complete layer of materials.
Regarding claim 2, Simon modified with Fong teaches the electronic device of claim 1. While Simon measures a pressure by pressure measuring means 18b, Simon fails to teach wherein the measured pressure is a differential pressure between the first zone and the second zone.
In the same field of endeavor pertaining to a cooling system for a printer, Fong teaches a measured pressure is a differential pressure between the first zone and the second zone ([0019] pressure inside the containment chamber is less than atmospheric pressure, and a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the measured pressure of Simon modified with Fong be a differential pressure between the first zone and the second zone, as taught by Fong, for the benefit of signaling to an operator that a cooling system is not functioning properly.
Regarding claim 3, Simon modified with Fong teaches the electronic device of claim 1. While Simon suggests the air is an exhaust flow with the fan 22a providing an air turnover rate of about 3 times/ minute (col 3 line 20-21), Simon fails to explicitly teach wherein the flow rate of the air to be controlled is an exhaust flow from the first zone to a location outside the carriage.
In the same field of endeavor pertaining to a cooling system for a printer, Fong teaches the flow rate of the air to be controlled is an exhaust flow from the first zone to a location outside the carriage ([0051] second flow of air 131 is expelled through the exit end 142 of the venturi duct 130 by the air moving devices 128 and out of the containment chamber 136 through air exit duct 152). Flowing the air to a location outside the carriage expels the heat generated by the apparatus ([0051] second flow of air 131 is expelled through the exit end 142… thereby expelling the heat generated by the apparatus).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flow rate of the air to be controlled of Simon .

Claims 4 and 5 are are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US5455611) and Fong et al. (US20030235635), and further in view of Kundert (US4722669).
Regarding claim 4, Simon modified with Fong teaches the electronic device of claim 3. However, Simon modified with Fong fails to teach wherein the cooling system comprises an exhaust fan to pull the exhaust flow, and wherein the controller is to adjust the speed of the exhaust fan to control the flow rate of the exhaust flow.
In the same field of endeavor pertaining to a cooling system for a printer, Fong teaches wherein the cooling system comprises an exhaust fan (air-moving device 128; [0031] the term "air-moving device" refers to any device that can establish a flow of air, such as an axial fan, a centrifugal fan, a mixed flow fan, a cross flow fan) to pull the exhaust flow ([0051] second flow of air 131 is expelled through the exit end 142 of the venturi duct 130 by the air moving devices 128).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling system of Simon modified with Fong to comprise an exhaust fan to pull the exhaust flow, as taught by Fong, for the benefit of expelling heat that is generated by the apparatus, as discussed in claim 3. However, Simon modified with Fong fails to teach wherein the controller is to adjust the speed of the exhaust fan to control the flow rate of the exhaust flow.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Simon modified with Fong adjust the speed of the exhaust fan of Simon modified with Fong to control the flow rate of the exhaust flow, as taught by Kundert, for the benefit of maintaining a constant temperature of the electronic components that typically heat up during operation.
Regarding claim 5, Simon modified with Fong teaches the electronic device of claim 1. Further, Simon teaches wherein the air source includes an inlet fan (fan 22a; Figure 2) operating at a constant speed (the inlet fan is capable of operating at constant speed to maintain an air turnover rate of about 3 times/minute; see col 3 line 21) to draw the air from a third zone (area behind filter 22b; see Figure 2) and to push the air into the first zone (inside the print head assembly 10; see Figure 2) and to the print head (col 3 line 27-29). While an air turnover rate implies that air is pushed out of the system and new air is introduced, Simon modified with Fong fails to teach wherein the cooling system comprises an exhaust fan to operate at a variable speed to pull the flow rate of the air to be controlled by the controller.
In the same field of endeavor pertaining to an apparatus for cooling of electronic equipment, Kundert teaches wherein the cooling system comprises an exhaust fan (Abstract: 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling system of Simon modified with Fong comprise an exhaust fan to operate at a variable speed to pull the flow rate of the air to be controlled by the controller, as taught by Kundert, for the benefit of maintaining a constant temperature of the electronic components that typically heat up during operation.

Response to Arguments
Applicant’s arguments, see pg. 6-7 under “I. Rejections under 35 U.S.C. §103” in regards to Stephenson not teaching maintaining a region with a positive pressure (see pg. 6) and Stephenson not controlling an air flow to maintain a pressure differential (see pg. 7), filed 1/21/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simon et al. (US5455611), and further in view of Fong et al. (US20030235635).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743